Citation Nr: 1223357	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent before September 21, 1998, and a rating higher than 70 percent before February 27, 2000, for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the Veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Appellant
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900, the case has been advanced on the Board's docket.

The Veteran, who died on March [redacted], 2005, served on active duty from June 1961 to March 1963.  The Appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on an appeal of a rating decision in April 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the file.  

In a decision in August 2009, the Board denied a request to reopen a claim of dependency & indemnity compensation under 38 U.S.C.A. § 1318, and remanded the claim of service connection for cause of the Veteran's death for further development.  No further action to ensure compliance with the remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2011, the Board remanded the claim for accrued benefits and for service connection for cause of Veteran's death for further development.  No further action to ensure compliance with the remand is required.  Stegall.  Nevertheless, a review of the record reveals that further evidentiary development regarding the claim of service connection for cause of the Veteran's death is needed.  

The claim of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran had a pending claim for increase for service-connected schizoaffective disorder at the time of his death in March 2005.

2.  From July 11, 1995, and before September 21, 1998, schizoaffective disorder was productive of severe impairment of social and industrial adaptability. 

3.  From September 21, 1998, schizoaffective disorder was productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From July 11, 1995, and before September 21, 1998, the criteria for a 70 percent rating for schizoaffective disorder had been met for the purpose of accrued benefits.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9205. 

2.  From September 21, 1998, the criteria for a 100 percent rating for schizoaffective disorder had been met for the purpose of accrued benefits.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7 and § 4.130, Diagnostic Code 9211 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for accrued benefits, the RO provided pre-adjudication VCAA notice by letter, dated in February 2011.  The Appellant was notified of the evidence needed to substantiate a claim for accrued benefits; namely, evidence in the Veteran's file at the time of the Veteran's death, which shows that VA benefits were due, but had not been paid, to the Veteran at the time of his death.  The notice included the provisions for the effective date of the claim.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 




Duty to Assist

Under 38 C.F.R. § 3.1000(a), basic entitlement to benefits due and unpaid on death of a beneficiary requires that the underlying claim be based on evidence in the file at the date of death of the Veteran, including evidence constructively of record.  

As the evidence needed to adjudicate the claim for accrued benefits is of record, the Board concludes that no further action is necessary with respect to VA's duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits Claim

A Veteran's surviving spouse may claim accrued benefits due but not yet paid to the Veteran at the time of his death.  Accrued benefits are periodic monetary benefits to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death and were due and unpaid upon the death of such individual.  

Entitlement to accrued benefits is to be determined based on evidence that was in the Veteran's file at the time of his death.  38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  







A claim for accrued benefits is derivative of a claim made by the Veteran during his life.  Accrued benefits, in contrast to benefits such as dependency and indemnity compensation, death compensation, and death pension, are sums owing to the Veteran for prior periods, but unpaid at the time of death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000(c).  In this case the Appellant's claim for accrued benefits was timely filed in April 2005, within one year of the Veteran's death in March 2005.  38 C.F.R. § 3.1000(c).

A decision on a claim for accrued benefits cannot be based on evidence contained in private medical records that were not on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  VA records existing at the time of the Veteran's death are considered constructively of record even if not contained in the Veteran's file at time of death and such records later associated with the file after a Veteran died are constructively of record at that time and may be considered.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Under 38 C.F.R. § 3.160, a pending claim is a claim which has not been finally adjudicated.  A finally adjudicated claim is a claim which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review. 

Evidence

The following records during the Veteran's lifetime are material to the Appellant's claim for accrued benefits.  

In December 1990, the Veteran, an attorney, filed a claim for increase for his service-connected schizoaffective disorder.   

In a decision in January 1992, the Board determined that new and material evidence had not been presented to reopen a claim for increase for schizoaffective disorder.  The Board's decision is final.  38 C.F.R. § 20.1100.

On July 11, 1995, the Veteran's new claim for a rating higher than 10 percent for service-connected schizoaffective disorder was received by VA.   

In a rating decision in August 1995, the RO denied the claim, and in August 1995 the Veteran filed a notice of disagreement.  In his notice of disagreement the Veteran stated that he was having memory lapses while preparing legal papers as well as when trying cases in court.  

On VA examination in September 1995, the Veteran stated that he was working as an attorney, but business was bad.  He complained of impaired concentration and memory, so much so that sometimes he could not recall what he was doing and that he felt he was slipping into a severe depression.  When asked about his ability to work he stated that he felt that he could handle a full load of clients if they were available.  The VA examiner noted that the Veteran was slightly disheveled.  On mental status examination the Veteran's attention and concentration tested out to be intact, and insight and judgment were fair.  The examiner did not provide a GAF score.

In October 1995, the RO issued a statement of the case denying a rating higher than 10 percent.  In October 1995, the Veteran filed a substantive appeal, perfecting the appeal.




Also in October 1995, the Veteran underwent a psychiatric evaluation for Social Security disability.  During the evaluation the Veteran stated that he was having trouble sleeping and that he was easily confused.  He stated that his wife had to drive him everywhere, because he sometimes became confused.  He stated that he had practiced law as a solo practitioner from 1989 until June of 1995, but had lost most of his business and all of his interest in law.  The psychiatrist noted that the Veteran was disheveled and there was marked deterioration in his personal hygiene and noted that the Veteran became confused during the interview.  The psychiatrist elaborated that the Veteran tried to cooperate, but he was easily confused and had no ability to concentrate, and his stream of mental activity was disjointed.  The examiner added that the Veteran was basically oriented, but his memory was poor, and his activities of daily living were quite diminished because of his inability to concentrate and to complete tasks.  According to the examiner, the Veteran was severely ill.

In November 1995, a friend told a VA employee that he had noticed that the Veteran was having memory problems.  He stated that he had been in court with the Veteran while the Veteran was working on a case, and had seen the Veteran forget what he was working on in the middle of the case.  He added that the Veteran's concentration was very poor and that when speaking with the Veteran he had to call the Veteran's name to get his attention throughout the conversation so that the Veteran would not loose focus or forget what they were talking about.  

In December 1995, the Social Security Administration determined that the Veteran was disabled based entirely on an affective disorder.  The effective date of the grant of disability was June 1, 1995.





In a statement in April 1997, the Veteran stated that he felt that his social and industrial capability was severe impaired.

On VA examination in September 1998, the Veteran complained of easy confusion and impaired concentration.  The examiner noted that the Veteran's appearance was one of profound dishevelment, and his personal hygiene was quite poor.  The Veteran appeared to have some difficulty in following the course of the conversation with what appeared to be mild episodic confusion.  The VA examiner stated that there was some circumstantiality noted in the Veteran's conversation, and that the Veteran was abstract and at times idiosyncratic.  The GAF score was 30.

In December 1998, the RO increased the rating for the service-connected schizoaffective disorder to 70 percent, effective September 21, 1998; the date of the VA examination.  

In February 2000, the Veteran was afforded another VA psychiatric examination, and in a rating decision in May 2000, the RO increased the rating to 100 percent, effective February 27, 2000, the date of the VA examination.  

On March 14, 2005, the Veteran died.  At the time of his death, the 100 percent rating for service-connected for schizoaffective disorder had been in effect for 5 years (February 2000 to March 2005).

Rating Principles & Schedular Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  


The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  

Before November 6, 1996, the criteria for a 70 percent rating were severe impairment of social and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).  

The criteria for a 100 percent rating were active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.

On November 7, 1996, VA amended schedule for psychiatric disorders, including schizoaffective disorder.  Under amended and current criteria, the criteria for a 70 percent rating are occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  






The criteria for a 100 percent rating are total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9211 (as in effect since November 7, 1996).  

The Global Assessment of Functioning (GAF) score is a scale, which reflects the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health.  DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  A GAF score of 30 suggests the inability to function in most areas.

Where the law or regulation changes after a claim has been filed but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  

Analysis

The Veteran had a pending claim for increase for his service-connected schizoaffective disorder at the time of his death for the purpose of accrued benefits.  The determinative question is whether a rating higher than 10 percent or 70 percent was warranted before the effective date of the 100 percent rating, that is, February 27, 2000. 



Based on the existing evidence, the Board finds that before September 21, 1998, the psychiatric symptoms more nearly approximated the criteria for a 70 percent rating under the criteria in effect before November 6, 1996, that is, severe impairment of social and industrial adaptability from the date of claim filed in July 1995.  38 C.F.R. § 4.132, Diagnostic Code 9205 (1996).

The record shows that the Veteran was working as a practicing lawyer until July 1995, and there is no evidence in the file of any symptomatology in the year prior to the July 1995.  See 38 C.F.R. § 3.400(o)(2) (the effective date of an increase will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, date of receipt of the claim).

In his claim filed in July 1995, the Veteran stated that he was unable to continue working due primarily to symptoms of his schizoaffective disorder.

The Veteran's subjective complaints were supported by the medical evidence of record. On VA examination in September 1995, the Veteran stated that he was working as an attorney, but business was bad.  He complained of impaired concentration and memory, so much so that sometimes he could not recall what he was doing and that he felt he was slipping into a severe depression.  When asked about his ability to work he stated that he felt that he could handle a full load of clients if they were available.  The VA examiner noted that the Veteran was slightly disheveled.  On mental status examination the Veteran's attention and concentration tested out to be intact, and insight and judgment were fair.  






In October 1995, the Veteran underwent a psychiatric evaluation for Social Security disability.  The psychiatrist noted that the Veteran was disheveled and there was marked deterioration in his personal hygiene and that the Veteran became confused during the interview.  The psychiatrist noted that the Veteran was basically oriented, but his memory was poor, and his activities of daily living were quite diminished because of his inability to concentrate and to complete tasks. 

In a statement in April 1997, the Veteran stated that he felt that his social and industrial capability was severe impaired.  

As the RO had increased the rating to 70 percent effective September 21, 1998, the time period affected by this decision is from July 11, 1995, to September 21, 1998. 

The remaining question is whether a 100 percent schedular rating was warranted before February 27, 2000. 

On VA examination in 1998, the examiner noted that the Veteran's appearance was one of profound dishevelment, and his personal hygiene was quite poor.  The Veteran appeared to have some difficulty in following the course of the conversation with what appeared to be mild episodic confusion.  The GAF score was 30. The evidence shows a material change in the disability from the evaluations in 1995. 

Based on the evidence of record at the time of the Veteran's death, the Board finds that the criteria for a 100 percent rating for schizoaffective disorder from September 18, 1998, had been met under the amended criteria in effect from November 6, 1996, that is, total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9211 (after November 1996).  



With this decision, the 100 percent rating for service-connected for schizoaffective disorder had been in effect for over 6 years (September 1998 to March 2005), but not for 10 years to establish entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318, which had been previously denied. 

And any further development for an extraschedular rating or for a total disability rating for compensation based on individual unemployability is not permissible in a claim for accrued benefits as the additional evidence was not in VA's possession on or before the date of the Veteran's death.  38 C.F.R. § 3.1000(d)(4). 

ORDER

A 70 percent rating for schizoaffective disorder for purpose of accrued benefits from July 11, 1995, to September 21, 1998, is granted.

A 100 percent rating for schizoaffective disorder from September 21, 1998, to February 27, 2000, for the purpose of accrued benefits is granted.


REMAND

On the claim of service connection for the cause of the Veteran's death, in April 2005, the Appellant submitted a certified copy of the Veteran's death certificate, which showed the immediate cause of death as chronic obstructive pulmonary disease and smoking.  Coronary artery disease and hypertension were listed as contributing to the cause of the death.  The document was signed by a certifying physician.






In October 2008, the Appellant submitted a copy of a death certificate, which listed schizophrenia as a contributing cause of death.  This document bears no certifying signature. 

If it is the Appellant's intent to submit an amended death certificate, the Board will afford her the opportunity to submit a properly executed amended death certificate.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that the photocopy of a certificate of death that she submitted in October 2008 is unacceptable because it is not properly executed, and she can still submit a properly executed amended death certificate.

2.  After the above development is completed, adjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought is denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


